Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered. 
Election/Restrictions
Claims 1-12, 15-17, 19, and 21 are allowable. The restriction requirement among species, as set forth in the Office action mailed on September 25, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 25, 2020 is withdrawn.  Claims 13-14 and 18, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
18. (Currently Amended) The apparatus of claim 16, further comprising a helical sleeve having a helical bore, wherein the core helical wire coil of the core wire is disposed within the helical bore of the helical sleeve, wherein the core helical wire coil is secured within the helical sleeve, wherein the helical sleeve is formed from a second material, wherein the second material of the helical sleeve is different than the first material of the core wire, wherein the helical sleeve is fixedly secured to the distal portion of the distal wire coil such that core wire inhibits longitudinal elongation of the proximal wire coil and the distal wire coil 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of Satou et al. (US 2011/0015618) and Sepetka et al. (US Patent No. 5551443) and Lind (US Patent No. 5067489) references. While these references teach a first helical wire coil, a core wire with two portions and that is formed from a non-extensible material, the core fire being fixed to the first helical wire coil to inhibit longitudinal elongation of the first helical wire coil they fail to teach the arrangement of the first helical wire coil, first wire portion and the second wire portion as in the claimed invention. Further rearranging the elements of the claimed combination of references would have modified the operation of the combination and would appear to render the resulting device unusable for its intended purpose. This distinguishes the claimed invention over the prior art by allowing for the lateral deformation of the helical wire coil while preventing the longitudinal elongation of the helical wire coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791